i          i      i                                                                   i       i      i




                                  MEMORANDUM OPINION

                                          No. 04-09-00413-CV

                               Ron PEGRAM d/b/a Property Resources,
                                         Appellant

                                                    v.

                   GBL GALAXY BUILDERS, LTD. d/b/a Galaxy Builders, Ltd.,
                                     Appellee

                       From the County Court at Law No. 5, Bexar County, Texas
                                       Trial Court No. 339415
                             Honorable Timothy Johnson, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: November 18, 2009

DISMISSED

           Appellee GBL Galaxy Builders, Ltd. filed a notice advising the court the parties have settled

the dispute underlying this appeal. Appellee attached a copy of the parties’ agreement, which

requires appellant, Ron Pegram d/b/a Property Resources to “drop and dismiss the appeal.”

           On October 30, 2009, we ordered appellant to show cause, no later than November 6, 2009,

why the appeal should not be dismissed. See Bd. of Adjustment v. Wende, 92 S.W.3d 424, 427 (Tex.
                                                                                     04-09-00413-CV



2002) (holding that when parties have settled dispute, there is no longer a live controversy between

them, and appeal is moot). Our order advised appellant the appeal would be dismissed if appellant

failed to satisfactorily respond within the time provided. See TEX . R. APP. P. 42.3(c).

       Appellant has not responded to our order. We therefore dismiss this appeal. We order all

costs assessed against appellant. See TEX . R. APP . P. 42.1(d).



                                                       PER CURIAM




                                                 -2-